Citation Nr: 1002357	
Decision Date: 01/14/10    Archive Date: 01/22/10

DOCKET NO.  08-18 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1. Whether new and material evidence has been received to 
reopen a claim of service connection for posttraumatic stress 
disorder (PTSD).

2. Entitlement to service connection for PTSD. 


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney


ATTORNEY FOR THE BOARD

S. Armstrong, Law Clerk




INTRODUCTION

The appellant is a Veteran who served on active duty from 
February 1966 to February 1968.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from an April 
2007 rating decision of the Albuquerque, New Mexico 
Department of Veterans Affairs (VA) Regional Office (RO).  

Although the RO implicitly reopened the Veteran's claim by 
deciding the issue on the merits in April 2007, the question 
of whether new and material evidence has been received to 
reopen the claim must be addressed in the first instance by 
the Board because that issue goes to the Board's jurisdiction 
to reach the underlying claim and adjudicate it on a de novo 
basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996), aff'g 8 Vet. App. 1 (1995).  If the Board finds that 
no such evidence has been offered, that is where the analysis 
must end; hence, what the RO may have determined in this 
regard is irrelevant.  Barnett, 83 F.3d at 1383.  The Board 
has characterized the claim accordingly. 


FINDINGS OF FACT

1. An unappealed July 2004 rating decision denied service 
connection for PTSD essentially because there was no evidence 
of a diagnosis of PTSD. 

2. Evidence received since the July 2004 rating decision 
documents that the Veteran has a current diagnosis of PTSD, 
relates to an unestablished fact necessary to substantiate 
the claim of service connection for PTSD, and raises a 
reasonable possibility of substantiating the claim. 

3. The Veteran is not shown to have engaged in combat; there 
is no credible supporting evidence that a claimed in-service 
stressor occurred; any recorded diagnosis of PTSD is not 
based on a stressor event corroborated by independent and 
credible supporting evidence.


CONCLUSIONS OF LAW

1. New and material evidence has been received, and the claim 
of service connection for PTSD may be reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2009).

2. Service connection for PTSD is not warranted.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
4.125 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice requirements apply to all five 
elements of a service connection claim: 1) veteran status; 2) 
existence of a disability; 3) a connection between the 
Veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 
(2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that 
in a claim to reopen a previously finally denied claim, VCAA 
notice must notify the claimant of the meaning of new and 
material evidence and of what evidence and information (1) is 
necessary to reopen the claim; (2) is necessary to 
substantiate each element of the underlying service 
connection claim; and (3) is specifically required to 
substantiate the element or elements needed for service 
connection that were found insufficient in the prior final 
denial on the merits.

The appellant was advised of VA's duties to notify and assist 
in the development of the claim prior to its initial 
adjudication.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  A December 2005 letter provided notice in 
accordance with Kent, and also explained the evidence VA was 
responsible for providing and the evidence he was responsible 
for providing.  A March 2006 letter informed the appellant of 
disability rating and effective date criteria.  The appellant 
has had ample opportunity to respond/supplement the record 
and has not alleged that notice in this case was less than 
adequate.

The Veteran's pertinent service treatment records (STRs) and 
post-service treatment records have been secured.  The 
appellant has not identified any evidence that remains 
outstanding. The RO did not arrange for an examination or 
medical opinion as such is not warranted.  As the Veteran has 
a diagnosis of PTSD, there is sufficient medical evidence to 
make a decision on the claim.  See 38 C.F.R. § 3.159(c); 
McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  VA's duty 
to assist is met.  Accordingly, the Board will address the 
merits of the claim.

B. Legal Criteria, Factual Background, and Analysis

        New and material evidence

Historically, a July 2004 rating decision denied the 
Veteran's claim seeking service connection for PTSD based on 
a lack of a diagnosis of PTSD. The Veteran did not appeal 
this decision and it became final.  38 U.S.C.A. § 7105.  

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered.  Id.  However, a claim on which there is a 
final decision may be reopened if new and material evidence 
is submitted.  38 U.S.C.A. § 5108.  38 C.F.R. § 3.156(a), 
which defines "new and material evidence," was revised, 
effective for all claims to reopen filed on or after August 
29, 2001. The instant claim to reopen was filed after that 
date and the revised definition applies. "New" evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  "Material" evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  Id.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 
(2003); Justus v. Principi, 3 Vet. App. 510 (1992).

Evidence of record in July 2004 consisted of STRs, a March 
2004 stressor statement, January 1997 through January 2004 
private treatment records, service personnel records, 
February through October 2003 VA outpatient treatment 
records, and a January 2004 stressor statement. 

Evidence received since the July 2004 rating decision 
includes a July 2005 Vet Center counseling summary showing a 
diagnosis of PTSD, an undated stressor statement, a February 
2006 letter from the Veteran's wife, January 2005 through 
October 2007 VA outpatient treatment records, and March and 
April 2007 VA outpatient treatment records. 

The Board finds that the evidence received since the July 
2004 unappealed rating decision is new and material because 
it was not previously of record and directly addresses an 
unestablished fact necessary to substantiate the claim.  
Treatment records received since the July 2004 rating 
decision include a medical diagnosis of PTSD.  When taken at 
face value, as is required when determining solely whether to 
reopen a previously denied claim, the Board finds that the 
additional evidence received is competent evidence that 
relates to an unestablished fact necessary to substantiate 
the claim, and raises a reasonable possibility of 
substantiating the claim.  Thus, the additional evidence 
received is new and material and is sufficient to reopen the 
claim of entitlement to service connection for PTSD.  The 
appeal is granted to that extent only.

        De novo review

Service connection may be established for disability due to 
disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disability, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and an 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); (2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) medical 
evidence of a link, or causal nexus, between current 
symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f).

Where the veteran did not engage in combat with the enemy, or 
the claimed stressors are not related to combat, then the 
veteran's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and his testimony must 
be corroborated by credible supporting evidence.  Cohen v. 
Brown, 10 Vet. App. 128 (1997).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the Veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

Initially, the Board notes that it has reviewed all of the 
evidence in the Veteran's claims file, with an emphasis on 
the evidence relevant to this appeal.  Although the Board has 
an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim. 

The Veteran's service personnel records show that he served 
in Vietnam from April 1967 to January 1968, and that his 
military occupational specialty (MOS) was heavy equipment 
repairman.  His awards and decorations do not include any 
connoting combat.  His STRs are silent for complaints, 
findings, treatment, or diagnosis of any psychiatric 
disability.  On service separation examination in January 
1968, psychiatric evaluation was normal.

VA outpatient treatment records from June 2003 through August 
2004 are silent for complaints, findings, treatment, or 
diagnosis relating to any psychiatric disability. 

A July 2005 Vet Center Counseling Summary states that the 
Veteran requested counseling and was assessed as having PTSD. 

In a December 2005 statement, the Veteran provided general 
information on his alleged in-service stressors including: 
(1) seeing Vietcong being loaded onto boats, (2) cleaning up 
blood and tissue out of trucks, (3) being told a Sergeant had 
no concern for his life, (4) running over a Vietnamese man on 
the road, (5) being ambushed while on convoy, (6) getting 
lost on convoy and spending the night outside the gates of 
the base where soldiers had been previously killed, and (7) 
being on a plane when the engine caught fire.  

In a February 2006 statement, the Veteran related that trucks 
in his convoy were shot at and one of the trucks had two 
bullet holes with blood and human flesh on the driver's side.  
He also stated that on convoy he saw a dead Vietnamese man 
lying on the road and body parts and blood all over the road.  
He described that another convoy was ambushed by rockets and 
small arms fire (wounding service members) and that he 
noticed several dead Vietcong whose bodies were burnt and 
blown up.

On November 2006 VA Mental Health Assessment the Veteran's 
traumas in  Vietnam were described as: being involved in 
ambushed convoys, being frightened when assigned to convoys 
with unfamiliar units, being in a truck that ran over a 
Vietnamese, and witnessing a driver being shot in close 
proximity.  The diagnoses were chronic PTSD, depressive 
disorder not otherwise specified secondary to PTSD, and 
alcohol abuse in sustained full remission.

In a February 2006 statement, the Veteran's wife related his 
difficulties with PTSD symptoms and their effect on the 
relationship and family.  She described him as a changed man 
after Vietnam and that he avoided crowds, had to sit with his 
back to the wall, and often had nightmares. 

March and April 2007 VA outpatient treatment records reflect 
that the Veteran received ongoing treatment for PTSD. 

An April 2007 stressor verification memorandum notes that 
almost all of the Veteran's stressor events did not have 
enough details to research them with the U. S. Army and Joint 
Services Records Research Center (JSRRC).  One stressor did 
contain enough detail-being on a convoy that was ambushed in 
September 1967-to be sent to JSRRC for research.  The ambush 
was not confirmed.  Unit history for the 525th Quartermaster 
Co. was reviewed, showing that a soldier was killed in a non-
hostile vehicle accident on September 22, 1967 and a soldier 
was wounded by a booby trap while on patrol on September 26, 
1967.

The Veteran did not receive any awards or decorations 
specifically denoting combat, and the record does not 
otherwise reflect (other than by his unsupported allegations) 
that he engaged in combat with the enemy.  Notably, his 
duties as a heavy equipment repairman were of a non-combat 
nature.  The meaning of engaged in combat with the enemy 
requires that the Veteran have taken part in a fight or 
encounter with a military foe or hostile unit or 
instrumentality. VAOPGCPREC 12-99 (October 18, 1999).  While 
the Veteran has specifically alleged he was engaged in 
combat-like situations, in most cases insufficient detail was 
provided to verify the events (and whether he was in fact 
engaged in combat).  An account of a September 1967 ambush 
was sufficiently detailed to allow for an attempt at 
corroboration; however, the event was not verified as having 
occurred.  Notably, while a soldier was injured in a vehicle 
crash it was not shown to have been an ambush or otherwise 
corroborate the Veteran's accounts of combat.  In summary, 
combat was unable to be verified based on the information in 
the file and JSRRC research.  Therefore, the evidence of 
record does not show that the Veteran was engaged in combat.  
Accordingly, to substantiate his PTSD claim there must be 
credible supporting evidence corroborating his alleged 
stressor events in service.  See Cohen, 10 Vet. App. at 128.

The Veteran claims he has PTSD as a result of various 
stressors including being ambushed on convoys, observing dead 
Vietnamese civilians on the side of the road, hitting a 
civilian in a truck, and cleaning up trucks with blood and 
flesh in them. The medical evidence of record shows a 
diagnosis of PTSD.  To substantiate his claim of service 
connection for such disability, the Veteran must further show 
that the diagnosis is based on a stressor event in service 
that is corroborated by credible supporting evidence.  

For the most part, the Veteran's stressor statements did not 
provide sufficient detail (locations, units, dates, names) to 
allow for stressor verification.  As noted above, JSRRC 
attempted to verify the Veterans sufficiently detailed 
alleged stressor of a September 1967 convoy ambush but was 
unable to confirm its occurrence.  As there is no credible 
supporting evidence of an in-service stressor, the record is 
insufficient to establish that the Veteran has PTSD that is 
related to an in-service incident.  

The Board notes that VA outpatient treatment records show a 
diagnosis of PTSD.  However, this diagnosis is based on the 
Veteran's unsupported history of traumas experienced while on 
convoy duty in Vietnam.  A medical opinion premised upon an 
unsubstantiated account is of no probative value and does not 
serve to verify the occurrence described.  See Swann v. 
Brown, 5 Vet. App. 229, 233 (1993); Moreau v. Brown, 9 Vet. 
App. 389, 395-96 (1996) (finding that an opinion by a mental 
health professional based on a postservice examination of the 
Veteran cannot be used to establish the occurrence of a 
stressor).  Without credible supporting evidence of an in-
service stressor, even unequivocal medical evidence that a 
claimant has a diagnosis of PTSD is insufficient to establish 
that the PTSD is service-related, so as to substantiate a 
claim of service connection.

In summary, the record does not show that the Veteran engaged 
in combat with the enemy and there is no credible supporting 
evidence of an in-service stressor.  Thus a threshold 
requirement for establishing service connection for PTSD is 
not met.

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
for service connection for PTSD.  Consequently, the benefit 
of the doubt doctrine does not apply; the claim must be 
denied.


ORDER

The appeal to reopen a claim of service connection for PTSD 
is granted; however, service connection for such disability 
is denied on de novo review.

____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


